                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                    SOUTHERN DIVISION
STATE OF MISSOURI                                   )
                                                    )
                      Plaintiff,                    )
                                                    )
        vs.                                         )      Case No. 6:21-mj-02002-DPR
                                                    )
COLBY FRONTERHOUSE,                                 )
                                                    )
                      Defendant.                    )

                MOTION TO WITHDRAW AS ATTORNEY OF RECORD

          COMES NOW Defendant, by and through Counsel, Dee Wampler, Joseph S.

Passanise and Taylon M. Sumners, of the WAMPLER & PASSANISE LAW OFFICE and

requests to withdraw on the grounds that defendant has hired other counsel to represent him in

this matter.

                                                    Respectfully Submitted,


                                                    ___/s/Dee Wampler______________
                                                    DEE WAMPLER, MO Bar #19046
                                                    JOSEPH S. PASSANISE, MO Bar #46119
                                                    TAYLON M. SUMNERS, MO Bar # 73114
                                                    Attorneys for Defendant
WAMPLER & PASSANISE
LAW OFFICE
Attorneys at Law
2974 E. Battlefield
Springfield, MO 65804
joe@deewampler.com
dee@deewampler.com
taylon@deewampler.com
PH: (417)882-9300
FAX: (417)882-9310




          Case 6:21-mj-02002-DPR Document 14 Filed 02/02/21 Page 1 of 2
                                     Certificate of Service


       I hereby certify that on February 2nd, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which sent notification of such filing to U.S.
Attorney, Springfield, Missouri.



                                                   __/s/Dee Wampler_______________
                                                    Dee Wampler
                                                    Joseph S. Passanise
                                                    Taylon M. Sumners
                                                    Attorneys for Defendant




         Case 6:21-mj-02002-DPR Document 14 Filed 02/02/21 Page 2 of 2
